Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/19/21 is acknowledged.  The traversal is on the ground(s) that the search of the claim groups would substantially overlap and there would be no undue burden on examiner to examine all three groups. This argument is not persuasive since each groups requires different steps and/or structural limitations that are not required by the other groups that must be searched and considered, and thus would impose an undue burden on examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner notes that the term “time associated data of the particle” in claims 1-12 encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation. Examiner notes that paragraph 0050 of the specification appears to disclose binding and de-binding events as the associated data of the particle. There does not appear in the specification other examples of associated data of the particle. However there is no definition or description of “time associated data of the particle” in the specification or claims such that the meaning of the term is limited to only binding and de-binding events. Thus, the term “time associated data of the particle” encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation.
There is a lack of disclosure in Applicants’ specification as to a method comprising, among other things, analyzing a plurality of particle-images using a processor to produce a catalog of particles and time associated data for each particle in the catalog and storing said catalog in the memory, and eliminating a particle from the catalog in the memory if the time associated data of the particle does not span a time greater than a set time increment, and outputting data from the catalog as the detection of the particle, wherein the term “time associated data of the particle” encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation. 


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “time associated data” that is an occurrence of a binding or de-binding event, does not reasonably provide enablement for “time associated data” in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – the invention of claims 1-12 is directed toward a method for detecting at least one particle, the method comprising, among other things, analyzing a plurality of particle-images using a processor to produce a catalog of particles and time associated data for each particle in the catalog and storing said catalog in the memory, and the time associated data of the particle does not span a time greater than a set time increment, and outputting data from the catalog as the detection of the particle. 
Examiner notes that the term “time associated data of the particle” encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation. Examiner notes that paragraph 0050 of the specification appears to disclose binding and de-binding events as the associated data of the particle. There does not appear in the specification other examples of associated data of the particle. However there is no definition or description of “time associated data of the particle” in the specification or claims such that the meaning of the term is limited to only binding and de-binding events. Thus, the term “time associated data of the particle” encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation.
The predictability or lack thereof of in the art – it is not predictable that use of any time associated data of the particle will work in the method for detection of the particle.  As noted above, the term “time associated data of the particle” encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation. Examiner notes that data regarding the particle that is associated with time, under the broadest reasonable interpretation, includes for example, flow rate of the particle, intensity of the light emanating from the particle at a point in time, or change in molecular conformation at a point in time. Given the complexities of molecules and molecular binding, it is unpredictable that any of these time associated data for a particle will work in the method for detection of the particle. For example, it is unpredictable that detection of the particle is possible by eliminating data occurrence resulting in the data does not occur over a period of time that is greater than a set time increment.
The presence or absence of working examples – there is no working example, in the specification, or in light of known prior art, that any data regarding the particle that is associated with time will work in the method for detection of the particle. The specification only gives binding and de-binding events as illustrations of time associated data of the particle, but there is no other example of time associated data of the particle, even though there are various data regarding the particle that is associated with time, which, under the broadest reasonable interpretation, includes for example, flow rate of the particle, intensity of the light emanating from the particle at a point in time, or change in molecular conformation at a point in time.
The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance as to Applicant’s claimed method wherein “time associated data of the particle” encompasses any data regarding the particle that is associated with time.
The relative skill of those in the art – the level of skill in the art is high given that biomolecular interactions and detections are complex and varied.
The breadth of the claims –the claims encompass a method for detecting at least one particle, the method comprising, among other things, analyzing a plurality of particle-images using a processor to produce a catalog of particles and time associated data for each particle in the catalog and storing said catalog in the memory, and eliminating a particle from the catalog in the memory if the time associated data of the particle does not span a time greater than a set time increment, and outputting data from the catalog as the detection of the particle. 
Examiner notes that the term “time associated data of the particle” encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation. 
In summary, there is a lack of disclosure in Applicants’ own specification as to 
a method comprising, among other things, analyzing a plurality of particle-images using a processor to produce a catalog of particles and time associated data for each particle in the catalog and storing said catalog in the memory, and eliminating a particle from the catalog in the memory if the time associated data of the particle does not span a time greater than a set time increment, and outputting data from the catalog as the detection of the particle, wherein the term “time associated data of the particle” encompasses any data regarding the particle that is associated with time, under the broadest reasonable interpretation. 
Thus, the specification, while being enabling for “time associated data” that is an occurrence of a binding or de-binding event, does not reasonably provide enablement for “time associated data” in general.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180275097. para. 0041 discloses interferometric sensing of the single scattering events. 
A series of interferometric images (frames) of the illuminated detection surface is collected.  Each frame is determined by a superposition of a background reference portion of the illumination light being reflected or transmitted at the detection surface and a scattered portion of the illumination light created by the particles. Temporal fluctuations of the image of the detection surface can be associated with bindings or unbindings of e.g. individual protein molecules or other particles to the detection surface. [No disclosure of eliminating a particle from a catalog in a memory if the time associated data of the particle does not span a time greater than a set time increment.]
US 20210318309, in paras. 0005 and 0276, discloses imaging individual reporter particles.
US 20120220494, in para. 0175, discloses individual bead binding to ELISA sandwich reagent.
US 20210048435, in para. 0130, discloses quantifying individual binding via a camera.
US 20140255939, in paras. 0005, 0039, 0040, 0093, discloses single-molecule fluorescence imaging, and eliminating errant data arising from non-specific and multiple interaction.
US 20060240416, in paras. 0075, 0124, 0155, discloses imaging to identify binding agents associating with individual beads in a bead array used to study multiplexed kinetics studies.
US 20110059467 in para. 0127 discloses single particle imaging.
US 20030096302 in para. 0796 discloses individual binding events can be detected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641